          Case 3:20-cv-01357-JSC Document 24-1 Filed 07/14/20 Page 1 of 1




1                                         UNITED STATE DISTRICT COURT

2                                     NORTHERN DISTRICT OF CALIFORNIA
3
4     DACARI SPIERS,                                           CASE NO: 3:20-cv-01357-JSC

5                      Plaintiff,
6
                                                               [PROPOSED] ORDER TO SCHEDULE
7                v.                                            SETTLEMENT CONFERENCE
8     CITY AND COUNTY OF SAN FRANCISCO;
9     and DOES 1-50 individually and in official
      capacities as police officers for the City and
10    County of San Francisco, inclusive.
11
12                 Defendant.
      _________________________________
13
14          Good cause having been shown, the court hereby orders that a settlement conference be
15
     scheduled with Judge Spero between August 10, 2020 and August 21, 2020, according to Judge
16
     Spero’s availability.
17
18
19   IT IS SO ORDERED.
20
     Dated: July ___, 2020
21
22
                                                          ____________________________
23
                                                          Hon. Jacqueline Scott Corley
24                                                        Magistrate Judge of the United States District Court

25
26
27
28


                                                    1
                         Stipulation and [Proposed] Order Scheduling Settlement Conference
                 SPIERS V. CITY AND COUNTY OF SAN FRANCISCO; DOES 1-50: 3:20-cv-01357-JSC
